Citation Nr: 0525843	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  04-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to an increased initial evaluation for traumatic 
arthropathy of the right ankle, currently evaluated at 
10 percent.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, in which the RO granted service 
connection for traumatic arthropathy of the right ankle and 
assigned a 10 percent rating evaluation.  The veteran, who 
had active service from September 1996 to July 2002, appealed 
the assigned rating to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle arthropathy has not been 
manifested by symptomatology illustrative of marked 
limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a rating evaluation in excess of 
10 percent for traumatic right ankle arthropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5299-5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that the June 2003 and August 2003 
letters sent to the veteran informed him of the evidence 
necessary to establish entitlement to service connection for 
right ankle arthropathy, not the evidence necessary to 
substantiate his claim for a higher initial rating evaluation 
for this disability.  However, since the veteran raised this 
increased rating issue in his Notice of Disagreement 
following the grant of service connection for right ankle 
arthropathy, further notice of the VCAA does not appear to be 
required according to an opinion from the VA General Counsel. 
See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue").  The Board is bound in its decisions by the 
precedent opinions of the Chief Legal Officer of the VA. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Additionally, the Board notes that the veteran has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board also finds 
that the September 2003 rating decision and the Statement of 
the Case issued in connection with this appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was assigned a 10 
percent evaluation.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination that assessed the 
severity of the his service-connected disability.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence  

The veteran was afforded a joint examination in August 2003.  
The veteran reported during his joint examination that he was 
playing softball in service when he twisted his ankle and 
tore all of his ligaments and tendons, including his Achilles 
tendon.  He stated that he wore a cast and moon boot for 
approximately nine months following the incident and he 
currently wore an over-the-counter wrap-around ankle support 
brace during the day.  In regards to subjective complaints, 
the veteran reported that he did not have heat in his ankle, 
but that his ankle turned red 2 to 3 times a week and became 
worse when walking on uneven terrain or for long distances.  
He experienced near episodes of falling, as well as stiffness 
and locking of the ankle on a daily basis, great fatigue in 
the ankle by the end of the day and swelling a couple times a 
week.  In regards to periods of flare-ups, the veteran 
reported that he rated his ankle pain as a 3 or 4 on a usual 
day and that he experienced flare-ups a couple of times a 
week.  During those instances, the flare-ups lasted for a few 
hours and he rated the pain as a 5 or a 6.  When asked to 
estimate to what extent, if any, the flare-ups resulted in 
additional limitation of motion or functional impairment, the 
veteran responded that he did not know.  He also reported 
that he had not missed any time from work as a heavy-duty 
mechanic due to his ankle injury, but his ankle has caused 
problems with his job since he is required to park vehicles 
and then walk up a hill 3 to 4 times per day.

Physical examination of the right ankle showed a range of 
motion of dorsiflexion to 10 degrees and plantar flexion to 
45 degrees.  Pain began at 10 degrees of dorsiflexion and the 
veteran reported that he was unable to dorsiflex further.  
The examiner noted no edema, effusion, notable instability or 
notable weakness.  There was no redness, heat or abnormal 
movement.  The ankle in general was reported as being tender, 
especially at the lateral malleolus.  The examiner stated 
that the veteran obviously favored his right foot by placing 
more weight on the left foot for the first three of four 
steps when he got up from a chair.  X-rays of the right ankle 
failed to show conclusive evidence of fracture or dislocation 
but showed persistent ossification at the center of the tip 
of the lateral malleolus.  The examiner's impression was 
persistent ossification center, and she diagnosed the veteran 
with traumatic arthropathy of the right ankle.

In a September 2003 rating decision, the RO granted service 
connection for traumatic arthropathy of the right ankle and 
assigned an evaluation of 10 percent effective July 22, 2002.  
The rating decision was based upon the veteran's service 
medical records dated from September 1996 to July 2002, and 
the veteran's August 2003 VA examination.  

In a letter dated January 2004, the veteran submitted a 
Notice of Disagreement to the September 2003 rating decision 
in which he set forth the history of his service accident and 
the treatment he received.  The veteran reported that he 
presently had multiple problems with his right foot and ankle 
and that he endured continued swelling and pain, had limited 
range of motion, that his ankle rolled to the outside and his 
foot gave way when walking on uneven terrain or when standing 
for short periods of time.  He reported that he had 
difficulty walking, golfing, hunting, fishing, hiking, 
driving, standing, climbing stairs and ladders and getting up 
from a sitting position.  He indicated that he cannot run, 
jump, march or jump rope and had problems riding his jet ski.  
Additionally, the veteran asserted that he had problems at 
his place of employment in terms of pushing heavy objects, 
walking, standing, lifting heavy objects, climbing up and 
down on vehicles, getting up from sitting, lying, or 
squatting positions and driving vehicles.  He requested an 
additional VA examination in terms of evaluating his ability 
to climb up steps, walk up inclines/declines, and walk any 
consequential distance.  

C.  Law and Analysis  

The veteran contends he is entitled to an increased 
evaluation for his traumatic right ankle arthropathy.  More 
specifically, he argues that his current evaluation for which 
he receives a 10 percent rating does not accurately reflect 
the severity of the symptomatology associated with his 
disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience. In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's disability is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5271.  Diagnostic 
Code 5271 specifically pertains to limitation of motion of 
the ankle.  It provides a 10 percent rating evaluation for 
symptomatology reflective of disabilities with moderate 
limitation of motion and a 20 percent rating evaluation for 
disabilities involving marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
and a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment is available. 38 C.F.R. § 4.20.  

In this case, the veteran's right ankle has a dorsiflexion of 
10 degrees and plantar flexion at 45 degrees.  According to 
Plate II of the Schedule for Ratings Disabilities, normal 
dorsiflexion of the ankle is zero to 20 degrees and normal 
ankle plantar flexion is zero to 45 degrees.  As such, the 
veteran's dorsiflexion is limited but his plantar flexion is 
normal.  Additionally, the veteran's joint examination 
revealed no signs of edema, effusion, notable instability, 
notable weakness or abnormal movement.  This evidence 
indicates to the Board that the veteran's disability is 
moderate in severity in regards to limitation of motion, 
warranting a 10 percent rating evaluation under Diagnostic 
Code 5271.  Given a lack of objective indications of more 
significant disability, the Board finds that an increased 
rating for marked limitation of motion is not warranted.  

The Board recognizes the veteran's assertions of constant 
pain, problems with his right foot and ankle and his 
inability to perform recreational activities that he used to 
be able to perform.  His joint examination revealed that his 
ankle in general is tender, that he experiences pain at 
10 degrees (out of 20) of dorsiflexion, and he cannot 
actively or passively move his ankle beyond 10 degrees of 
dorsiflexion.  The veteran did not report pain associated 
with his plantar flexion.  He also did not know what, if any, 
additional limitation of motion or functional impairment he 
has as a result of ankle flare-ups.  Based upon the veteran's 
examination, the Board finds that his complaints of pain have 
been taken into consideration in granting the veteran a 
10 percent disability evaluation under Diagnostic Code 5271 
as the evidence does not show additional functional 
impairment due to such pain that more nearly approximates 
marked limitation of motion.  Consideration of the assignment 
of an increased evaluation under the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the veteran that his right 
ankle disability has resulted in interference with his 
employability or necessitated frequent periods of 
hospitalization.  While the veteran has asserted that he has 
problems at his place of employment in terms of pushing heavy 
objects, walking, standing, lifting heavy objects, climbing 
up and down on vehicles, getting up from sitting, lying, or 
squatting positions and driving vehicles, he also stated 
during his joint examination that he has not missed any time 
from work due to these difficulties.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthropathy of the right ankle is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


